Mr. Chief Justice Hollerich delivered the opinion of the court: During the month of May, 1934 claimant received from the Secretary of State a statement for a franchise tax in the amount of $63.40, based upon its capital stock and paid-in surplus of $126,802.00, and thereafter paid the tax claimed to be due as per the statement rendered. In June, 1934 claimant reduced its capital stock $25,000.00, and on June 22nd, 1934 received a corrected statement of the amount of the franchise tax due from it on its stated capital and paid-in surplus as thus reduced, to-wit, a tax of $50.90. Thereafter claimant filed its claim herein to recover the amount overpaid by it as aforesaid, to-wit, $12.50. It appears that the excess payment was made pursuant to a statement rendered by the Secretary of State; and that the same was made without any fault or neglect on the part of the claimant. Having inadvertently paid more than it was legally required to pay without any fault on its part, claimant should be reimbursed the amount of such excess payment. Award is therefore hereby entered in favor of the claimant for the sum of Twelve Dollars and Fifty Cents ($12.50).